Title: From George Washington to Major General Arthur St. Clair, 23 March 1779
From: Washington, George
To: Clair, Arthur St.


Dear Sir
Head Quarters [Middlebrook] 23d March 1779
For the more speedy assembling of the Militia upon an emergency I have agreed with the Feild Officers in this and the next County to erect Beacons upon the most conspicuous Hills, the firing of which is to be the signals for the⟨m⟩ to repair to their different alarm posts. You will be pleased therefore to order a party from your division consisting of an Officer and 24 Men with Axes and four days provision to be ready tomorrow Morning at 8 OClock to proceed to a remarkable Hill near princetown to erect a Beacon there. One Burrel will attend as a Guide. The Beacon is to be constructed of Logs in form of a Pyramid 16 or 18 feet square at Bottom and 18 or 20 feet high. The inner part to be filled with Brush. I am Dear Sir Your most obt Servt
Go: Washington
